Citation Nr: 0006855	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-17 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for peripheral 
vascular disease of the lower extremities with osteomyelitis 
of the left great toe, currently rated as 70 percent 
disabling. 

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on continuous active duty from February 
1955 to March 1975 except for a 26-day break in service in 
1959.

This appeal arises from February 1996 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, that continued 
a 70 percent evaluation for peripheral vascular disease of 
the lower extremities with osteomyelitis of the left great 
toe.  The appeal also arises from a January 1997 RO rating 
decision that denied a claim for service connection for sleep 
apnea.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution of the claim.

The claim for an increased rating for peripheral vascular 
disease of the lower extremities with osteomyelitis of the 
left great toe will be addressed in the REMAND portion of the 
decision.


FINDING OF FACT

Competent medical evidence of a nexus between active service 
or service-connected disability and sleep apnea has not been 
submitted.


CONCLUSION OF LAW

The claim for service connection for sleep apnea is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) do not reflect 
any relevant health complaint or treatment.  On a pre-
retirement report of medical history in June 1974, the 
veteran reported that he was in excellent health.  He checked 
"no" to a history of frequent trouble sleeping.  

VA and private clinical reports submitted between 1975 and 
1996 do not mention sleep apnea, and claims and statements 
made by the veteran during that time are negative for sleep 
apnea as well.  

A February 1996 report from Piedmont Clinic notes that the 
veteran wanted a check-up because of abnormal drowsiness that 
reportedly began about a month earlier.  

A March 1996 consultation report from John Collier, M.D., 
indicates that the veteran was evaluated for sleep apnea.  
The report notes that he had a long history of snoring with 
increased sleep apnea over the recent 18 months simultaneous 
with a weight gain during that time.  The examiner noted 
complaint of chronic tiredness, history of prostate surgery, 
hip surgery, hypertension and diabetes.  The assessment was 
obstructive sleep apnea. 

An April 1996 consultation report notes that further 
diagnostic tests reflected severe sleep apnea.  The veteran's 
options were to undergo continuous positive airway pressure, 
have surgery, and/or lose weight.  In April 1996, Dr. Collier 
again confirmed sleep apnea, but did not offer an opinion on 
etiology. 

In a January 1997 rating decision, the RO denied service 
connection for sleep apnea on the basis that there was no 
link between service-connected disabilities and sleep apnea.

In February 1997, the veteran reported that his private 
doctors, Collier and Williams, had related his sleep apnea to 
his service-connected diabetes.

In a May 1997 statement of the case, the RO determined that 
the claim was not well grounded.  Clinical reports received 
at the RO since that time do not address sleep apnea.

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or an 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1137 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Initially, however, the threshold question with respect to 
any claim for service connection is whether the veteran has 
met his initial burden of submitting evidence to show that 
the claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In regard to establishing a well-grounded claim, the Board 
notes that the SMRs are entirely negative.  There is post-
service medical evidence to the effect that the veteran does 
have severe sleep apnea, but those records indicate that the 
first complaint of apnea was made in February 1996.  At that 
time, it was noted to have been a problem for about a month.  
The condition was first shown many years after separation 
from active service.  Service connection is in effect for 
diabetes mellitus; however, sleep apnea has not been related 
by competent medical evidence to active service or to any 
condition for which service-connection is in effect.  The 
veteran has not alleged continuous symptoms since active 
service and it appears from the veteran's statements that he 
feels that sleep apnea is secondary to a service-connected 
disability.  However, no competent medical evidence of this 
relationship has been submitted. 

Although the veteran has attempted to link sleep apnea to 
active service of service-connected disabilities, he, as a 
layman without proper medical training and expertise, is not 
competent to provide probative evidence on a medical matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The claim must therefore be denied as not well 
grounded.

Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which could be obtained that, if 
true, would well-ground the veteran's service connection 
claim.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The veteran has alleged that his private doctors feel 
that there is a relationship between sleep apnea and 
diabetes, however, the medical reports obtained from those 
sources do not reflect such an opinion.  



ORDER

Evidence of well-grounded claim not having been submitted, 
the claim for service connection for sleep apnea is denied.





REMAND

The veteran has also appealed to the Board for an increased 
rating for peripheral vascular disease of the lower 
extremities with osteomyelitis of the left great toe, 
currently rated as 70 percent disabling. 

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  In this case, further assistance to the veteran is 
required in order to comply with the duty to assist.  

The veteran's peripheral vascular disease was rated by the RO 
under Diagnostic Code 7116.  This Diagnostic Code was 
affected by changes to the rating schedule that became 
effective on January 12, 1998.  See 62 Fed. Reg. 65,219 as 
amended at 63 Fed. Reg. 37,779.  Among the substantive 
changes effected at that time was elimination of Diagnostic 
Code 7116.  The most recent statement of the case addressing 
this issue was issued in June 1996 and could not therefore 
have considered the claim under the revised criteria.  

A remand is therefore required so that the RO may consider 
the claim under the revised rating criteria.  The Board also 
notes that where, as here, the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since September 1997.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the RO 
should undertake any additional 
development suggested by the additional 
evidence.  If necessary, the veteran may 
be reexamined for this purpose.  If 
examination is necessary, the claims file 
should be made available to the examiner 
and reviewed prior to the examination.  
The examiner's findings should be set 
forth in a typewritten report.

3.  Following this development, the RO 
should review the claims file and ensure 
that all of the above mentioned 
development has been completed in full.  
If any development is incomplete or 
deficient in any manner, appropriate 
corrective action is to be implemented.  
The RO is reminded that the claim is to 
be evaluated under both the old and the 
new rating criteria.  Karnas, supra.

4.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law. 

5.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

